Case 6:19-cv-01223-RRS-PJH Document 18 Filed 01/16/20 Page 1 of 1 PageID #: 148



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


 TAMAR RENEE DOZIER                                   CASE NO. 6:19-CV-01223

 VERSUS                                               JUDGE SUMMERHAYS

 GOAUTO INSURANCE CO                                  MAGISTRATE JUDGE HANNA

                                   MINUTES OF COURT:
                                      Motion Hearing
  Date:               January 16,2020       Presiding: Magistrate Judge Patrick J. Hanna
  Court Opened:       10:00 a.m.            Courtroom Deputy: Evelyn Alexander
  Court Adjourned:    10:28 a.m.            Court Reporter:       D D Juranka
  Statistical Time:     :28                 Courtroom:            CR7

                                    APPEARANCES
  John R Whaley, Kenneth W DeJean, and    For   Tamar Renee Dozier, Plaintiff
  Benjamin H Dampf
  Jason W Burge                           For   GoAuto Insurance Co, Defendant

                                        PROCEEDINGS

 Case called for oral argument on Motion to Remand [11], filed by Tamar Renee Dozier.

 For the reasons stated on the record, the motion is TAKEN UNDER ADVISEMENT.

 A report and recommendation by the Court will issue in due course.
